Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered October 24, 2000, which denied appellant’s motion to reject the Special Referee’s report recommending approval of the committee’s final account, and granted the committee’s cross motion to confirm the Special Referee’s report, unanimously affirmed, with costs.
The motion court correctly confirmed the Special Referee’s, report recommending approval of the committee’s final account on the ground that appellant lacks standing to object thereto by reason of her concession that all of the funds maintained by the committee are owed to the City of New York as reimburse*395ment for the nursing home care provided to the deceased incompetent person (SCPA 2205 [1] [b]; 103 [39]). In any event, as the motion court also held, appellant’s objections lack merit. Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.